Citation Nr: 1045132	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  07-37 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for anemia, to include as 
secondary to service-connected chronic duodenal ulcer.

2.  Entitlement to a disability rating greater than 40 percent 
for service-connected chronic duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to January 
1944.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the Department 
of Veterans Affairs (VA), Regional Office (RO), in Detroit, 
Michigan.  Jurisdiction of the case currently lies with the RO in 
Huntington, West Virginia.

The Board notes that in June 2009 the Veteran testified at a 
Travel Board hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing is of record.

When the case was last before the Board in August 2009, it was 
remanded for additional development.

The issues of entitlement to service connection for 
hemorrhoids and acid reflux as secondary to the service 
connected chronic duodenal ulcer have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  The Board notes that 
these issues were referred in the August 2009 Board 
Remand; however, it does not appear that the requested 
action was taken.  Therefore, they are again referred to 
the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The service treatment records reveal that the Veteran had 
anemia during service; however, the competent medical evidence of 
record shows that the Veteran's current anemia is not 
etiologically related to active service.

2.  The Veteran's anemia is not caused or aggravated by a 
service-connected disability.

3.  The Veteran's chronic duodenal ulcer is manifested by no 
current ulcer, occasional diarrhea and constipation; there is no 
evidence of a severe duodenal ulcer manifested by pain only 
partially relived by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestation of anemia and 
weight loss productive of definite impairment of health.


CONCLUSIONS OF LAW

1.  Anemia was not incurred in or aggravated by active service, 
nor did such a disability develop proximately due to a service-
connected disorder.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2010).

2.  The criteria for a disability rating in excess of 40 percent 
for chronic duodenal ulcer have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.114, Diagnostic Code 7305 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in June 2006, July 2006, 
May 2008, November 2009, and June 2010, the RO and VA provided 
notice to the Veteran regarding what information and evidence is 
needed to substantiate his claims, as well as what information 
and evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  Additionally, the June 
2006 and May 2008 notice letters informed the Veteran as to 
disability ratings and effective dates.

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. 
Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in 
the above mentioned letters and other correspondence provided by 
VA.  Specifically, VA informed the Veteran of the necessity of 
providing, on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
respective disability, and the effect that the worsening has on 
his employment and daily life.  The Veteran was informed that 
should an increase in disability be found, a disability rating 
would be determined by applying the relevant diagnostic codes; 
and examples of pertinent medical and lay evidence that he could 
submit relevant to establishing entitlement to increased 
compensation.  The Veteran was also provided notice of the 
applicable relevant diagnostic code provisions.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and VA examination 
reports, and private medical evidence.  Also of record and 
considered in connection with the appeal are various written 
statements submitted by the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  To establish continuity of symptomatology, 
the Veterans Court requires a veteran to show "(1) that a 
condition was 'noted' during service, (2) evidence of postservice 
continuity of the same symptomatology, and (3) medical or lay 
evidence of a nexus between the present disability and the 
postservice symptomatology."  Barr, 21 Vet. App. at 307.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. 

Service connection may also be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. App. 
439 (1995), the Court held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service- connected condition, a veteran shall be compensated for 
the degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the holding in Allen; however, under the facts of this 
case the regulatory change does not impact the outcome of the 
appeal.

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a service-
connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-
514 (1998).

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000);  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Governing Laws and Regulations for Increased Rating Claims 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the Veteran's entire history is 
reviewed when assigning a disability rating, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, concerning the claim for 
the depression, the Board notes that the Veteran is appealing the 
initial assignment of a disability rating, and as such, the 
severity of the disability is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Additionally, in determining the present level of a disability 
for any increased rating claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
38 C.F.R. § 4.10.

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate each claim and what the evidence in the 
claims file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Anemia

The Veteran claims that he is entitled to service connection for 
anemia because it is a result of the gastrectomy or vagotomy 
performed in connection with his service-connected duodenal 
ulcer.  The Board notes that when determining service connection, 
all theories of entitlement, direct and secondary, must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004).  Thus, the Board will address service connection for all 
issues on both a direct and secondary basis in this appeal.

The Board notes that the Veteran's service treatment records show 
that in January 1944 the Veteran was diagnosed with a chronic 
duodenum ulcer.  A November 1943 service treatment record notes 
that hemoglobin was 80.  A December 1943 service record notes 
that hemoglobin was 85.  

A March 1945 VA examination notes that the Veteran was diagnosed 
with an active duodenal ulcer.  

The records shortly after service reflect the Veteran was 
hospitalized for bleeding or hemorrhaging duodenal ulcers in 
October 1946, February 1948, and April 1953.  He underwent a 
vagotomy and a gastrectomy in April 1953.   

In February 1948 the Veteran was diagnosed with a duodenal ulcer 
with hemorrhage, recurrent.  He had a subtotal gastric resection.  
It was also noted that he had low blood count and low hemoglobin 
in December 1946 and in October 1946.  Examination revealed that 
he was with definite pallor to the skin and mucous membranes.  A 
February 1945 service treatment record shows that the Veteran had 
4+ occult blood in the stool and that hemoglobin was at 85 
percent.  Other service treatment records show hemoglobin at 80 
and 85 percent.  

In April 1953 the Veteran underwent a subtotal gastrectomy with 
stomach ulcer.  On discharge, the Veteran's hemoglobin was noted 
to be low.  

A March 2002 VA examination report notes that the Veteran's 
hemoglobin was 12.9.  The Veteran denied any subsequent major 
upper gastrointestinal (GI) bleeding after his major surgeries in 
the early 50s.  He denied hematemesis.  The Veteran complained 
that he has been feeling chronic fatigue for the last several 
years, more so than for the last 10 years.  He denied any upper 
GI bleeding, blood in the stools, and melena.

An April 2006 colonoscopy revealed small non-bleeding internal 
hemorrhoids.  It was noted that the Veteran is not seen by a 
hematologist for anemia.  The examiner did blood tests.  The 
Veteran was diagnosed with chronic anemia, multifactorial.  The 
examiner opined that the current examination and previous VA 
examinations show mild macrocytic anemia, which is most likely 
related to B12 deficiency.  The examiner opined that it is not 
likely related to or aggravated by the service-connected duodenal 
ulcer and partial gastrectomy and vagotomy.  The examiner 
reasoned that anemia which is related to chronic upper GI 
bleeding (from a duodenal ulcer) is usually microcytic anemia.  
The examiner also opined that the Veteran's service records and 
laboratory findings, as well as subsequent medical records 
pertaining to his stomach condition and surgeries, reveal 
documentation of anemia and low hemoglobin.

The Veteran underwent another VA examination in August 2010.  The 
report of that examination notes that the Veteran has been 
diagnosed with macrocytic hypochromic anemia since 1996 by 
laboratory evidence.  He received monthly B12 injections without 
response.  The examiner therefore opined that it is less likely 
that the Veteran's current macrocytic hypochromic anemia is due 
to B12 deficiency.  The examiner also opined that the Veteran's 
current macrocytic hypochromic anemia is not likely related to or 
aggravated by the service-connected ulcer (as there is no 
radiological or clinical evidence of an active ulcer), or 
subsequent surgery.  The examiner reasoned that the Billroth II 
surgery done in 1948 and normal hemoglobin levels in October 1996 
(hemoglobin was 14.4) show that the macrocytic hypochromic anemia 
noted since then is less likely due to this procedure because it 
occurred 40 years later.  

Upper GI endoscopy in July 2006 showed no bleeding.  Occult stool 
blood was negative in April 2006. The Veteran had low hemoglobin 
in June 2006 and in August 2007.  

After reviewing the evidence of record, the Board finds that 
service connection is not warranted for anemia on a direct basis.  
In this regard, although there is evidence of anemia in service, 
and evidence of anemia shortly after service into the 1950s, the 
current anemia, which was diagnosed initially in 1996, is 
unrelated to active service, to include the anemia suffered from 
at that time.  Importantly, the Board notes that the VA examiners 
in December 2009 and August 2010 essentially provided opinions 
against the claim, determining that the current anemia was not 
related to the Veteran's period of active service, namely the 
anemia found at that time.  The examiners adequately supported 
their opinions.  Notably, the December 2009 VA examiner opined 
that the type of anemia that the Veteran suffered from during 
service and shortly thereafter was typically microcytic anemia 
because it was due to the duodenal ulcer; however, the Veteran 
currently had macrocytic anemia, which was not related to a 
duodenal ulcer.  The August 2010 VA examiner opined that the 
Veteran's currently diagnosed anemia (macrocytic anemia) had only 
begun in 1996, which was more than 40 years after his service.  
As such, service connection for anemia is not warranted on a 
direct basis.

With respect to the Veteran's claim on a secondary basis, the 
Board notes that the Veteran is in receipt of service connection 
for a chronic duodenal ulcer.  However, after review of the 
evidence of record, the Board finds that service connection is 
not warranted on a secondary basis.

The only medical opinions on point are that of the December 2009 
and August 2010 examiners.  The examiners opined that the current 
anemia is not etiologically related to or aggravated by the 
Veteran's service connected ulcer or subsequent surgery.  The 
August 2010 VA examiner reasoned first, that the Veteran 
currently suffers from no active ulcer.  However, he does suffer 
from anemia.  Therefore, the anemia cannot be due to an ulcer 
when an ulcer does not exist.  

In addition, as noted above, the December 2009 examiner opined 
that the type of anemia typically associated with a duodenal 
ulcer is not the type of anemia that the Veteran currently 
suffers from.  As noted previously, the Veteran has macrocytic 
hypochromic anemia and the type of anemia typically seen in 
patients with ulcers is microcytic anemia.

The August 2010 examiner based his opinion regarding the anemia 
being unrelated to the Veteran's subsequent GI surgery upon the 
length of time between the surgeries and the onset of the current 
anemia in 1996, which is approximately 40 years later.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board 
is sympathetic to the Veteran's claim, and he is certainly 
competent to describe his symptoms from his anemia, any 
contentions by the Veteran that he currently has anemia that is 
etiologically related to active service or service-connected 
disability are not competent.  There is no indication that he 
possesses the requisite medical knowledge or education to render 
a probative opinion involving medical diagnosis or medical 
causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The Veteran does not contend, and the file does not show, that 
either the December 2009 examination or the August 2010 VA 
examination was inadequate.  Rather, the Board finds that the VA 
examinations are adequate because, as shown above, each 
examination was based upon consideration of the Veteran's prior 
medical history, his assertions and current complaints, and 
current laboratory and radiological findings, and because they 
describes the Veteran's relevant complaints and in detail 
sufficient to allow the Board to make a fully informed 
determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (internal 
quotations omitted).  The Board accordingly finds that remand for 
a new examination is not required at this point.  See 38 C.F.R. § 
3.159(c)(4).

As such, service connection for anemia is not warranted.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

Increased Rating for Chronic Duodenal Ulcer

There are diseases of the digestive system, particularly within 
the abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under the 
title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14; 38 C.F.R. § 4.113 
(2010).

Disabilities of the digestive system are rated in accordance with 
38 C.F.R. 
§ 4.114, Diagnostic Codes 7200 to 7348.  Section 4.114 provides 
that ratings under Diagnostic Codes 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348, inclusive, will not be combined 
with each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation.  38 
C.F.R. § 4.114.

The Veteran contends that he is entitled to a disability rating 
for his duodenal ulcer because it is worse than contemplated by 
the current 40 percent rating.  The Veteran's duodenal ulcer is 
rated as 40 percent disabling under 38 C.F.R. § 4.114, Diagnostic 
Code 7305 (2010).  Under this code, a 20 percent rating is 
warranted moderate duodenal ulcer recurring episodes of severe 
symptoms two or three times a year averaging 10 days in duration 
or with continuous moderate manifestations.  A 40 percent rating 
is warranted for moderately severe disability with impairment of 
health manifested by anemia and weight less or with recurrent 
incapacitating episodes averaging 10 days or more in duration at 
least four or more times a year.  A 60 percent rating is 
warranted for a severe duodenal ulcer associated with pain only 
partially relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of anemia 
and weight loss productive of definite impairment of health.  

At the June 2009 hearing, the Veteran testified that he was 
constantly weak and tired from his ulcer and it was increasingly 
difficult to do anything. 

The medical evidence of record notes that at the June 2006 VA 
examination, the Veteran had an upper gastric examination.  It 
revealed moderate esophageal reflux, no hiatal hernia, changes 
status post Billroth II surgery changes, and a small irregular 
barium collection at the jejuna portion of the anastomosis, which 
was noted to be suggestive of an ulcer.  The Veteran denied any 
melena or hematochezia.  He also denied hematemesis.  He 
indicated that his weight has been stable.  He also denied 
dysphagia to solids or liquids.  There is a history of episodic 
odynophagia and recurrent belching, and episodic constipation.  
There is no weight loss.  He complained of episodic mid 
epigastric pain with eating foods that are spicy or greasy.  He 
also related a history of episodic nausea and vomiting that 
occurs approximately one to two times a month when he eats 
certain types of food.  

In a July2 006 statement the Veteran complained that because of 
the vagotomy, his food digests very slowly and he can smell decay 
from his stomach.  

A July 2006 VA treatment record notes that the Veteran had an EGD 
(esophagogastroduodenoscopy), which showed the presence of a 
questionable ulcer along the jejuna aspect.  Gastroesophageal 
reflux disease (GERD) was also diagnosed.  Gastric biopsy 
revealed mild chronic active gastritis with focal epithelial 
reactive changes and intestinal metaplasia.  Special stain for 
Helicobacter Pylori was negative.  

In the Veteran's April 2007 statement, he indicated that he has 
had hematemesis, melena, and periodic vomiting on and off 
throughout the years.  

The report of a December 2009 VA examination notes that the 
Veteran had no pain in the abdomen.  He denied any upper 
gastrointestinal bleeding and blood in the stools.  There was no 
melena.  The electronic VA medical records note recurrent 
epistaxis and hematuria.  However, the Veteran said that he has 
not had hematuria for seven years.  He has had epistaxis on and 
off for the past 20 years, a few times a year.  Examination 
revealed no nutritional deficiencies.  There was no 
hepatosplenomegaly.  No masses were felt.  There was no 
tenderness, rigidity, guarding, tenderness, or hernias.  Upper GI 
series revealed normal swallowing mechanism.  There was normal 
transit of the barium through the esophagus.  There was hiatal 
hernia with reflex.  There was also gastrojejunostomy with a 
small remnant pouch of the stomach.  The stroma appeared patent 
and there was no evidence of ulceration.  There was also no 
persistent filling defect in the area of the gastric pouch.  The 
diagnosis was status post gastrectomy and vagotomy related to 
service-connected bleeding duodenal ulcer.  There is no active 
ulcer as per medical data in 2002 and 2006.  Current upper GI 
series also revealed no active ulcer.

A February 2010 VA examination report notes that the Veteran 
presented with constipation.  He denied abdominal pain.  He 
wanted to make sure there was no obstruction.  Examination 
revealed no nausea, vomiting, or abdominal pain.  His abdomen was 
soft and nontender.  There was no guarding or rebound.  There 
were normal bowel sounds.  The diagnosis was constipation, no 
acute abdomen, or other significant abnormality.  Labs and X-ray 
studies were normal.  

A March 2010 letter from a private physician notes that the 
Veteran has abdominal distension consistent with a possible 
chronic small bowel obstruction.  

An August 2010 VA examination report notes that the Veteran does 
not have abdominal colic, nausea, vomiting, or abdominal 
distension.  There was no gnawing or burning pain.  The Veteran 
feels full within 30 minutes of eating.  He does not have 
episodes of hematemesis or melena.  He has nausea less than 
weekly.  He last vomited two or three years ago.  He has episodic 
diarrhea one to four times a week, lasting two or three days.  He 
also experiences constipation and weakness.  X-ray studies 
revealed no obstruction in February 2010.  The examiner opined 
that the duodenal ulcer, status post Billroth II surgery in 1948 
associated with recurrent nausea and vomiting by history, was not 
present currently.  There is no radiological or clinical evidence 
of a current duodenal ulcer.  There is also no clinical evidence 
of malnutrition, and no clinical or radiological evidence of 
pathological adhesion or small bowel obstruction as per this 
examination.  

In order for the Veteran to receive a rating in excess of 40 
percent for his chronic duodenal ulcer, it must be shown that the 
Veteran has a severe duodenal ulcer associated with pain only 
partially relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of anemia 
and weight loss productive of definite impairment of health.  

First, the medical evidence shows that there is no clinical or 
radiological evidence of any current duodenal ulcer.  As such, 
the Veteran does not have a severe duodenal ulcer.  Moreover, the 
evidence shows that the Veteran has a history of periodic 
vomiting; he last vomited in approximately 2008.  Therefore, 
while there is evidence of vomiting during the period of the 
claim, there is no evidence of recurrent hematemesis, melena, or 
weight loss productive of definite impairment of health.  
Notably, the medical evidence of record consistently shows that 
the Veteran denied hematemesis or melena, and the Veteran's own 
statements indicate that although he used to experience both, he 
does not currently suffer from either.  Additionally, the 
Veteran's weight has been stable, and he admitted to such.  He 
does not claim, and the evidence does not show, any weight loss 
productive of impairment of health.  Finally, although the 
Veteran has anemia, as noted previously, the current anemia is 
unrelated to his duodenal ulcer.  Therefore, a higher, 60 percent 
rating for the Veteran's chronic duodenal ulcer is not warranted.

The Board has considered whether the Veteran could receive a 
higher rating under any other diagnostic code, but has found 
none.  In this regard, the Board notes that the Veteran does not 
have current diagnoses of pancreatitis, hepatitis C, hepatitis B, 
ulcer, any kind of colitis, hernia, peritoneal adhesions, or 
malignant neoplasms.  Moreover, although he has a diagnosis of 
gastritis and GERD, the GERD disability is being referred to the 
RO for service connection, but the diagnosis of gastritis does 
not warrant a higher rating, because a higher 60 percent rating 
for gastritis requires severe hemorrhages or large ulcerated or 
eroded areas, which the Veteran clearly does not have.  38 C.F.R. 
§ 4.114, Diagnostic Code  7307.  The Veteran's symptoms, although 
constant, do not affect his general health; he has generally 
maintained his weight, not lost weight; and he has never been 
found to be incapacitated.  Therefore, a higher rating under any 
other diagnostic code is not in order.  38 C.F.R. § 4.114, 
Diagnostic Codes 7304-7306, 7312, 7323, 7345, 7347.  

Additionally, the Board has considered the statements of the 
Veteran as to the extent of his current symptoms.  He is 
certainly competent to report that his symptoms are worse.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a 
claim for an increased schedular rating, VA must only consider 
the factors as enumerated in the rating criteria discussed above, 
which in part involves the examination of clinical data gathered 
by competent medical professionals. Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  To the extent that the Veteran argues or 
suggests that the clinical data supports an increased disability 
rating or that the rating criteria should not be employed, he is 
not competent to make such an assertion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness 
must be competent in order for his statements or testimony to be 
probative as to the facts under consideration).

Extra-schedular consideration

Finally, the Board finds that the Veteran's duodenal ulcer does 
not warrant referral for extra-schedular consideration.  In 
exceptional cases where schedular ratings are found to be 
inadequate, consideration of an extra-schedular evaluation is 
made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis 
for determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability and 
the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is adequately 
contemplated by the rating schedule.  Id.  If not, the second 
step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id.

There is no evidence that warrants referral of the Veteran's 
claim for extra-schedular consideration.  There is no evidence of 
marked interference with employment, frequent periods of 
hospitalization, or any other factor that would render 
inappropriate the application of regular rating standards with 
regard to the Veteran's duodenal ulcer.  Notably, the August 2010 
VA examiner stated that there were no significant effects on the 
Veteran's usual daily activities.  The manifestations of the 
duodenal are consistent with the assigned schedular disability 
rating.  Accordingly, the claim will not be referred for extra-
schedular consideration. 


ORDER

Entitlement to service connection for anemia, including as 
secondary to the service-connected duodenal ulcer, is denied.

Entitlement to a disability rating greater than 40 percent for 
service-connected chronic duodenal ulcer is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


